Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 06, 2015

The Court of Appeals hereby passes the following order:

A15A1119. A15A1120. ELLISON v. COOK.

      Ingrid A. Ellison has filed a “Motion to Withdraw and Combine Appeals” in
Case Nos. A15A1119 and A15A1120. According to Ellison, her motion is filed
pursuant to this Court’s Rule 41 (g), which provides, “[w]henever appellant decides
not to pursue an appeal, such party shall promptly file a motion for permission to
withdraw the appeal.” Ellison represents that she has decided to “withdraw appeal
and seek other legal remedies.”
      Ellison’s motion is somewhat ambiguous as she also apparently requests that
her appeals be combined under Case No. A15A1119, and then withdrawn. We do not
interpret Ellison’s motion as a motion to withdraw Case No. A15A1120 under our
Rule 41 (g) and to proceed with the appeal in Case No. A15A1119. We previously
granted Ellison’s motion to extend the time for filing her appellant’s brief in Case No.
A15A1119 through March 30, 2015, but no appellant’s brief has been filed to date
in that case. Nor has an appellant’s brief been filed in Case No. A15A1120. Thus,
Ellison has not pursued either appeal. Ellison’s motion to withdraw also follows
Cook’s motions to dismiss Case Nos. A15A1119 and A15A1120 for Ellison’s failure
to timely file an appellant’s brief in either case.
      In view of the foregoing, we GRANT Ellison’s motion to withdraw Case Nos.
A15A1119 and A15A1120. The motion is otherwise denied. Cook’s motions to
dismiss are denied as MOOT.
Court of Appeals of the State of Georgia
                                     05/06/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.